EXHIBIT 10.17


EMPLOYMENT AGREEMENT


THIS AGREEMENT, effective as of December 15, 2017 (the “Effective Date”), by and
between Bovie Medical Corporation, a corporation organized and existing under
the laws of the State of Delaware (hereinafter referred to as the “Company") and
Charles D. Goodwin II (hereinafter referred to as the “Executive").


WITNESSETH:’


WHEREAS, the Company agrees to employ the Executive and the Executive agrees to
be employed by the Company on the terms and conditions set forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:


1)EMPLOYMENT OF EXECUTIVE: The Company hereby employs the Executive and the
Executive hereby accepts employment with the Company, in each case pursuant to
the terms and conditions of this Agreement.


2)DUTIES: The Executive shall be Chief Executive Officer of the Company and
shall have the authority, functions, duties, powers and responsibilities
normally associated with such position, and such other title, authority,
functions, duties, powers and responsibilities as may be assigned to the
Executive from time to time by the Board of Directors of the Company (the
“Board”) consistent with the Executive’s position with the Company. Executive
shall report only to the Board. Executive shall be appointed to the Board as of
the Effective Date, and during the Term (as defined below) the Company shall
take such reasonable action as may be necessary to nominate Executive annually
for re-election to the Board during the Term. The Executive agrees to devote
substantially all of his business time and efforts to the performance of his
duties, except for customary vacations and reasonable absences due to illness or
other incapacity as set forth herein, and to perform all of his duties to the
best of his professional ability and comply with such reasonable policies,
standards, and regulations of the Company as are from time to time established
by the Board. Executive shall have no outside business activities that are
competitive with or present a conflict of interest with the Company, or that
would conflict or interfere with the performance of his duties hereunder.
Notwithstanding the foregoing, nothing contained herein shall be construed so as
to prohibit or prevent the Executive from engaging in charitable causes, sitting
on the boards of directors of not-for-profit entities, or managing his and his
family’s personal finances, so long as such activities do not conflict or
interfere with the performance of his duties hereunder. The Executive represents
that he is not a party to any restrictive covenants, or other agreement or
understanding that would conflict or interfere with the performance of his
duties hereunder.


3)TERM: The term of employment under this Agreement shall commence on the
Effective Date and shall continue until terminated in accordance with Section 11
hereof (the “Term”).







--------------------------------------------------------------------------------




4)PLACE OF EMPLOYMENT: Executive’s principal work location shall be in the
Breinigsville, Pennsylvania area. Executive shall travel to Clearwater, Florida
or such other locations as reasonably necessary to carry out his duties
hereunder on an as-needed basis.


5)COMPENSATION: For all services rendered to the Company, the Executive agrees
to accept as total compensation a sum computed as set forth in this section. All
payments of compensation (whether under this Section 5 or under any other
section of this Agreement) shall be subject to all applicable withholdings and
deductions in accordance with applicable law and Company policies and
procedures.


(a)Base Salary. The Company shall pay the Executive a base salary at the rate of
Four Hundred Thousand dollars ($400,000) per year (the “Base Salary”), in
accordance with the customary payroll practices of the Company applicable to
senior executives. During the Term, the Company’s Compensation Committee of the
Board shall review the Base Salary and may provide for such increases (but not
decreases) in Base Salary as it may, in its sole and exclusive discretion, deem
appropriate.


(b)Equity Awards.


i.General. Executive shall be eligible to participate in the equity-based
incentive plans of the Company and may receive awards thereunder, as determined
by the Compensation Committee from time to time and subject to the terms and
conditions of such plans and any award agreement between the Company and
Executive evidencing such awards.


ii.Sign-On Award. Pursuant to an option award agreement between the Company and
the Executive that shall be delivered to the Executive promptly following the
Effective Date (the “Award Agreement”) the Company shall grant to the Executive
a non-qualified stock option (an “Option”) to purchase 1,000,000 shares of Bovie
common stock at an exercise price equal to the closing price of the share of the
Company’s common stock on its principle exchange on the Effective Date. The
Options will vest as follows: 50% on the first anniversary of Executive’s
employment and the remaining 50% on the second anniversary of Executive’s
employment. Executive must be employed on the vesting dates referenced in the
prior sentence in order for the Options to vest.


iii.All unvested Options and other equity-based incentive plans will vest
immediately upon a Change of Control (as defined below).


6)VACATION/SICK TIME: Executive shall be entitled to three (3) weeks of paid
vacation during each year of Executive's employment. The scheduling of any
vacation shall be coordinated with the Company so that the staffing needs of the
Company are met to the extent reasonable possible. The Executive shall be
granted sick time in accordance with the policy outlined in the Company's policy
manual then in effect from time to time.







--------------------------------------------------------------------------------




7)REIMBURSEMENT OF BUSINESS EXPENSES: The Company agrees to pay, either directly
or indirectly by payment to the Executive, for all of the Executive's reasonable
entertainment, travel and other miscellaneous business expenses incurred by him
in the performance of his services under this Agreement, in accordance with the
Company’s policies regarding such reimbursements. As a prerequisite to any
payment or reimbursement by the Company for business expenses, the Executive
shall submit receipts of all such expenses to the Company; and the Company's
obligation to effect payment or reimbursement of such expenses shall be only to
the extent of such receipts.


8)ADDITIONAL BENEFITS: The Executive and his dependents shall be eligible to
participate in the Company’s medical and dental insurance plans applicable to
senior executives at the Company in accordance with the terms and conditions of
such plans.


9)COMPANY PROPERTY: The Executive understands and agrees that Company files,
customer files, legal files, legal research files, form files, forms, examples,
samples, and all briefs and memoranda, intellectual property and other work
product or property, and all copies thereof (collectively, “Company Property”)
are the sole and exclusive property of the Company; and the same shall remain in
the possession of the Company and shall constitute the property of the Company
irrespective of who prepared the same. The Executive shall not remove,
photocopy, photograph, or in any other manner duplicate or otherwise remove or
use any Company Property other than in the performance of his duties hereunder.


10)DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYMENT: In the event that
Executive’s employment with the Company is terminated for any reason, the
Executive agrees and understands that all Company Property in his possession or
control shall be, at the Company’s option, promptly destroyed or returned to the
Company, and the Executive shall have no right, title or interest in the same.


11)TERMINATION OF EMPLOYMENT: Upon Executive’s termination of employment for any
reason, he shall automatically be deemed to have stepped down from all positions
and offices held with the Company (including as a Director of the Company). The
employment of the Executive may be terminated as follows:


(a)Termination upon Death or Disability. This Agreement and the Executive’s
employment hereunder shall automatically terminate on the date on which the
Executive dies or becomes permanently incapacitated. The Executive shall be
deemed to have become “permanently incapacitated” on the date that is thirty
(30) days after the Company has determined that the Executive has suffered a
Permanent Incapacity (as defined below) and so notifies the Executive. or
purposes of this section Permanently Incapacitated shall mean (i) the
Executive’s actual or anticipated inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities under this
Agreement with or without reasonable accommodation for six (6) months out of any
twelve (12) month period, or four (4) consecutive months; or (ii) the Executive
is receiving income benefits for a period of ninety (90) days under any
long-term disability plan by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of four (4) months or more.





--------------------------------------------------------------------------------




(b)Termination by the Company for Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder for Cause (as defined below),
effective immediately upon delivery of written notice (the “Termination Notice”)
to the Executive given at any time during the Term (without any necessity for
prior notice). For purposes of this Agreement, “Cause” shall mean the
Executive’s: (1) conviction of any felony or any other crime involving
dishonesty or moral turpitude, (2) commission of any act of fraud or dishonesty
by the Executive, or theft of or maliciously intentional damage to the property
of the Company or any of its subsidiaries or affiliates, (3) engaging in any act
that has had, or can reasonably be expected to have, a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation, (4) willful or intentional breach of Executive’s fiduciary duties to
the Company, (5) breach by Executive of any material provision of this
Agreement, or (6) violation of a material policy of the Company as in effect
from time-to-time. Prior to a termination by the Company of the Executive's
employment for Cause under subsections (5) or (6) of this Section 11(b), in the
event that the Company deems the breach curable in its sole reasonable
discretion, the Executive shall first have an opportunity to cure or remedy such
breach within fifteen (15) days following the Termination Notice, or such longer
period as is reasonable under the circumstances, and provided that Employee
diligently pursues such cure within such fifteen (15) day period, and if the
same is cured or remedied within such period, such notice shall become null and
void.


(c)Termination by the Company without Cause. The Company may terminate this
Agreement and Executive’s employment hereunder without Cause, upon at least
thirty (30) days prior written notice to the Executive.


(d)Termination by the Executive for Good Reason. The Executive may terminate
this Agreement and Executive’s employment hereunder with Good Reason (as defined
below). For purposes of this Agreement, “Good Reason” shall mean (i) the
material reduction of the Executive’s title, authority, duties and
responsibilities (other than the removal of the Executive from the Board by a
vote of the shareholders of the Company) or the assignment to the Executive of
duties materially inconsistent with the Executive’s position or positions with
the Company; (ii) a change in the Executive’s principal work location without
Executive’s consent to a location that is more than 35 miles from the
Executive’s principal work location first established under Section 4 of this
Agreement, or (iii) the Company’s material breach of this Agreement.
Notwithstanding the foregoing, (x) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
thirty (30) days from the date of such notice) is given no later than 60 days
after the time at which the event or condition purportedly giving rise to Good
Reason first occurs or arises and (y) if there exists (without regard to this
clause (y)) an event or condition that constitutes Good Reason, the Company
shall have fifteen (15) days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.


(e)Termination by the Executive other than for Good Reason. The Executive may
terminate this Agreement and Executive’s employment hereunder other than for
Good





--------------------------------------------------------------------------------




Reason, provided that the Executive gives the Company no less than thirty (30)
days prior written notice of such termination.


(f)Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean (x) Executive’s termination of employment without cause, or
(y) the material diminution of Executive’s authority, in either case within the
six (6) month period immediately subsequent to the occurrence of any of the
following:
(i)any one person, or more than one person acting as a group, acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company;


(ii)any consolidation or merger of the Company into another corporation or
entity where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, securities representing in the
aggregate more than fifty percent (50%) of the combined voting power of all the
outstanding securities of the surviving corporation (or of its ultimate parent
corporation, if any).


(iii)the sale, lease or other transfer of all or substantially all of the
Company’s assets to an independent, unaffiliated third party in a single
transaction or a series of related transactions.


(iv)the date that a majority of the members of the Company’s Board of Directors
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors prior to the date of the appointment or election.


12)Payments Upon Termination. In the event of the termination of this Agreement
and the Executive’s employment hereunder, the Executive shall receive the
amounts and benefits set forth below so long as the Executive (x) executes a
separation agreement and general release and waiver of all claims in a form
reasonably satisfactory to the Company (the “Release”) and the applicable
revocation period with respect to such Release expires without the Executive
having revoked any portion of the Release, in each case within thirty (30) days
following the date of termination, and (y) does not breach any of the
restrictive covenants in this Agreement (collectively, “Restrictive Covenants”).
Subject to the foregoing, any payments to be made in accordance with this
Section 12 will commence on the first payroll date following the end of the
30-day period described in the preceding sentence.


(a)Upon termination of this Agreement and Executive’s employment hereunder
pursuant to Section 11(a) hereof, the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) (i) shall be entitled
to (A) receive any unpaid Base Salary earned and accrued under this Agreement
prior to the date of termination (and reimbursement under this Agreement for
expenses incurred prior to the date of termination), (B) indemnification in
accordance with any applicable indemnification plan, program,





--------------------------------------------------------------------------------




corporate governance document or other arrangement, and any vested rights
pursuant to any insurance plan, benefit plan or retirement plan, (C) treatment
of the Option or other option grants in accordance with the terms of the
applicable plan and award agreement, provided that the portion of the Option and
options that was exercisable as of the Effective Date, and the portion of the
Option that would have become exercisable on the next anniversary of the
Effective Date following the date of termination, shall become and remain
exercisable for a period of 12 months following the date of termination, and (D)
if Executive is eligible for and elects continuation benefits under COBRA, the
Company will pay the employer portion of the COBRA coverage premium for the
continuation of the same level of Executive’s medical and dental insurance
benefits for the shorter of (x) the 12-month period following the date of
termination, or (y) the time at which Executive becomes eligible for medical and
dental benefits through another employer, which eligibility must immediately be
disclosed by Executive to the Company, and (ii) shall have no further rights to
any other compensation or benefits hereunder, or any other rights hereunder.


(b)Upon termination of this Agreement and Executive’s employment hereunder by
the Company for Cause pursuant to Section 11(b) hereof or by Executive other
than for Good Reason pursuant to Section 11(e) hereof, the Executive (i) shall
be entitled to (A) receive any unpaid Base Salary earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination), and (B)
indemnification in accordance with any applicable indemnification plan, program,
corporate governance document or other arrangement, and any vested rights
pursuant to any insurance plan, benefit plan or retirement plan, and (C) in the
case of the termination of the Executive’s employment by the Executive other
than for Good Reason pursuant to Section 11(e) hereof, treatment of the Option
or other option grants in accordance with the terms of the applicable plan and
award agreement, provided that the Option (or a portion thereof) that was
exercisable as of the date of termination shall remain exercisable for a period
of 3 months following the date of termination, and (ii) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder.


(c)Upon termination of this Agreement and Executive’s employment hereunder (x)
by the Company without Cause pursuant to Section 11(c) hereof, or (y) by the
Executive for Good Reason pursuant to Section 11(d) hereof, the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive following the termination of Executive’s employment) (i) shall be
entitled to (A) receive any unpaid Base Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
(B) indemnification in accordance with any applicable indemnification plan,
program, corporate governance document or other arrangement, and any vested
rights pursuant to any insurance plan, benefit plan or retirement plan, (C)
continued payment of his Base Salary for the 9-month period following the date
of termination, (D) treatment of the Option or other option grants in accordance
with the terms of the applicable plan and award agreement, provided that the
portion of the Option that was exercisable as of the Effective Date, and the
portion of the Option that would have become exercisable on the next anniversary
of





--------------------------------------------------------------------------------




the Effective Date following the date of termination, shall become and remain
exercisable for a period of 12 months following the date of termination, and (D)
if Executive is eligible for and elects continuation benefits under COBRA, the
Company will pay the employer portion of the COBRA coverage premium for the
continuation of the same level of Executive’s medical and dental insurance
benefits for the shorter of (x) the 9-month period following the date of
termination, or (y) the time at which Executive becomes eligible for medical and
dental benefits through another employer, which eligibility must immediately be
disclosed by Executive to the Company, and (ii) shall have no further rights to
any other compensation or benefits hereunder, or any other rights hereunder.


(d)Upon the occurrence of a Change in Control as defined Section 11(f) hereof,
the Executive (i) shall be entitled to (A) receive any unpaid Base Salary and
other benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination), (B) indemnification in accordance with any
applicable indemnification plan, program, corporate governance document or other
arrangement, and any vested rights pursuant to any insurance plan, benefit plan
or retirement plan, (C) continued payment of his Base Salary for the 12-month
period following the date of termination, (D) treatment of the Option or other
option grants in accordance with the terms of the applicable plan and award
agreement, provided that the portion of the Option that was exercisable as of
the Effective Date, and the portion of the Option that would have become
exercisable on the next anniversary of the Effective Date following the date of
termination, shall become and remain exercisable for a period of 12 months
following the date of termination, and (D) if Executive is eligible for and
elects continuation benefits under COBRA, the Company will pay the employer
portion of the COBRA coverage premium for the continuation of the same level of
Executive’s medical and dental insurance benefits for the shorter of (x) the
12-month period following the date of termination, or (y) the time at which
Executive becomes eligible for medical and dental benefits through another
employer, which eligibility must immediately be disclosed by Executive to the
Company, and (ii) shall have no further rights to any other compensation or
benefits hereunder, or any other rights hereunder.


13)RESTRICTIVE COVENANTS.


(a)    Noncompetition. Executive acknowledges and agrees that during the period
of his employment with the Company and for the 12-month period following the
termination of such employment, regardless of the reason for such termination
(the “Restricted Period”), he shall not, directly or indirectly: (i) engage in,
manage, operate, control, supervise, or participate in the management,
operation, control or supervision of any business, entity or division that
competes with any business of the Company or any of its subsidiaries (a
“Competitor”) or serve as an employee, consultant or in any other capacity for a
Competitor; (ii) have any ownership or financial interest, directly, or
indirectly, in any Competitor including, without limitation, as an individual,
partner, shareholder (other than as a shareholder of a publicly-owned
corporation in which the Executive owns less than five percent (5%) of the
outstanding shares of such corporation), officer, director, employee, principal,
agent or consultant; or (iii) serve as a representative of any Competitor.





--------------------------------------------------------------------------------




(b)    Non-Solicitation; No-Hire. Executive acknowledges and agrees that during
the Restricted Period he shall not, directly or indirectly, other than in
connection with carrying out his duties hereunder, (i) solicit or induce any
employee or consultant of the Company (or any individual who was an employee or
consultant of the Company at any time during the 12-month period preceding any
such solicitation or inducement) to (A) terminate his or her employment or
relationship with the Company, and/or (B) work for the Executive or any
Competitor, or (ii) hire, engage or be involved in the process of any business,
entity or division in hiring or engaging, any employee or consultant of the
Company (or any individual who was an employee or consultant of the Company at
any time during the 12-month period preceding any such hiring).


(c)Non-Solicitation of Clients. Executive acknowledges and agrees that during
the Restricted Period he shall not, directly or indirectly, solicit, take away
or divert, or attempt to solicit, take away or divert, the business or patronage
of any client or customer of the Company with the intention or for the purpose
of providing services that compete with the services provided by the Company at
the time of Executive’s termination.


(d)Non-Disruption. Executive agrees that during the Restricted Period Executive
will not, directly or through others, encourage or assist any person to take any
action to solicit, induce, or influence any third party, including any customer,
provider of goods or services to the Company, to terminate, divert, interfere
with, or diminish in any manner whatsoever his, her, or its business
relationship with the Company, even if Executive is not the one to initiate
contact with the aforementioned.


(e)    Disparaging Comments. Executive agrees not to make critical, negative or
disparaging remarks at any time during the Term or thereafter regarding the
Company or its management, employees, investors, businesses, agents, or
employment practices; provided that nothing in this Section 13(d) shall be
deemed to prevent the Executive from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process, or to enforce this Agreement. The Company and its officers and
directors shall not make critical, negative or disparaging remarks about the
Executive; provided that nothing in this Section 13(d) shall be deemed to
prevent the Company or its officers or directors from responding fully and
accurately to any question, inquiry or request for information when required by
applicable law or legal process, or to enforce this Agreement.


(f)    Confidentiality. The Executive acknowledges and agrees that the Company’s
business is highly competitive and that the Executive will be involved in and
become aware of the Company’s trade secrets, materials, know-how (whether or not
in writing), technology, product information and intellectual property belonging
to the Company (“Trade Secrets”) and all confidential matters (whether available
in written, electronic form or orally) relating to the Company and its business
(including without limitation its strategies, models, business and marketing
plans, pricing, sales and revenue information, financial performance, etc.), and
personal and other confidential information relating to its owners, managers,
investors, members, shareholders, executives, and employees (the “Confidential
Information”), all of





--------------------------------------------------------------------------------




which has been developed at great investment of time and resources by the
Company so as to engender substantial good will, and all of which are and will
remain the exclusive property of the Company. Therefore, the Executive agrees
that during the period of his employment with the Company and at all times
thereafter, Executive shall not disclose, shall keep secret, shall retain in
strictest confidence and shall not use for his benefit or the benefit of others,
except in connection with the business and affairs of the Company, any Trade
Secret or Confidential Information. The foregoing will not prohibit disclosure
of Confidential Information as required by law or regulation, including, but not
limited to, those of the U.S. Securities And Exchange Commission and the rules
of any exchange, quotation system and/or self-regulatory organization on which
or with which the Company’s securities are quoted, listed and/or traded, as the
case may be; provided that if the Executive is required to make a disclosure
pursuant to the foregoing, he agrees to give the Company prompt written notice
thereof and cooperate with the Company’s efforts to seek a protective order. 
Neither the foregoing nor anything else herein shall prohibit Executive from
reporting possible violation of federal or state law or regulations to any
governmental agency of self-regulatory organization, or making other disclosures
that are protected under whistleblower or other provisions of applicable federal
or state law or regulations.  Executive shall not need the prior authorization
of the Company to make any such reports or disclosures and Executive is not
required to notify the Company that he has made such reports or disclosures. 


(g)     Inventions and Discoveries. Executive agrees to promptly disclose in
writing to the Board all ideas, processes, methods, devices, business concepts,
inventions, improvements, discoveries, know-how, and other creative achievements
(hereinafter referred to collectively as “Discoveries”), whether or not the same
or any part thereof is capable of being patented, trademarked, copyrighted, or
otherwise protected, which Executive, while employed with the Company, as well
as those communicated to Executive by other employees/consultants of the
Company, conceives, makes, develops, acquires or reduces to practice, whether
acting alone or with others and whether during or after usual working hours, and
which are related in any way to the Company’s business or interests. Executive
hereby transfers and assigns to the Company in perpetuity all right, title and
interest in and to such Discoveries, including but not limited to, any and all
domestic and foreign copyrights and patent and trademark rights therein and any
renewals thereof, all of which are hereby deemed provided to the Company as a
“Work for Hire” without claim by Executive. On request of the Company, Executive
will, without any additional compensation, whether during the Term or
afterwards, execute such further instruments (including, without limitation,
applications for copyrights, letters patent, trademarks and assignments thereof
in any and all countries) and do all such other acts and things as may be deemed
necessary or desirable by the Company to protect and/or enforce its right in
respect of such Discoveries. All expenses of filing or prosecuting any patent,
trademark or copyright application shall be borne by the Company, but Executive
shall cooperate in filing and/or prosecuting any such application. In the event
the Company is unable, after reasonable effort, to obtain Executive’s signature
on any such documents, Executive hereby irrevocably designates and appoints the
Company as his agent and attorney-in-fact, to act for and on Executive’s behalf
solely to execute and file any such application or other document and do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, or other intellectual property protection





--------------------------------------------------------------------------------




related to the Discoveries with the same legal force and effect as if Executive
had executed them. Executive agrees that this power of attorney is coupled with
an interest.
(i)     For purposes of this Agreement, any Discovery shall be deemed to have
been made during Executive’s employment with the Company if, during such period,
the Discovery was conceived or first actually reduced to practice, and Executive
agrees that any patent application filed by Executive within one (1) year after
the end of the Term shall be presumed to relate to an invention made during
Executive’s employment with the Company unless Executive can establish the
contrary. Executive shall keep and maintain adequate and correct written records
of all Discoveries made by Executive (solely or jointly with others) during
Executive’s employment with the Company. The records will be available to and
remain the property of the Company at all times.


(ii)     Any assignment of copyrights under this Agreement includes all rights
of paternity, integrity, disclosure, and withdrawal and any other rights that
may be known as "moral rights" (collectively, "Moral Rights"). Executive hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims Executive may now or hereafter have in any jurisdiction to any Moral
Rights with respect to the Discoveries.


(h)    Acknowledgement. Executive agrees and acknowledges that each restrictive
covenant in this Section 13 is reasonable as to duration, terms and geographical
area and that the same is necessary to protect the legitimate interests of the
Company, imposes no undue hardship on Executive, and is not injurious to the
public.


14)INJUNCTIVE RELIEF. The Executive agrees that the precise value of the
covenants in Sections 13 are so difficult to evaluate that no accurate measure
of liquidated damages could possibly be established and that, in the event of a
breach or threatened breach of such provisions, the Company shall be entitled to
temporary and permanent injunctive relief (without the position of a bond or
other security) restraining Executive from such breach or threatened breach
without the requirement of posting a bond or other security. In the event that
any of the covenants made in Section 13 shall be more restrictive than permitted
by applicable law, the parties agree that such covenant shall be interpreted to
be as restrictive as otherwise allowed under applicable law. Additionally, all
time periods described in Sections 13 shall be extended by a period during which
Executive is in violation of any provision of this Agreement, and for any time
during which there is pending in any court of competent jurisdiction any action
(including any appeal from final judgment) brought by any person, whether or not
a party to this Agreement, in which the Company seeks to enforce any covenant
contained in this Agreement, or in which any person contests the validity or
enforceability of any covenant contained in this Agreement, or seeks to avoid
performance or enforcement of a covenant contained within this Agreement.


15)INDEMNIFICATION: During and after the Term, the Company shall indemnify the
Executive to the maximum extent permitted by any applicable agreement,
arrangement or corporate governance document of the Company or, in the event no
such agreement, arrangement or document





--------------------------------------------------------------------------------




exists, to the maximum extent permitted by applicable law, in either case
against all liabilities, losses, damages and expenses actually and reasonably
incurred by the Executive in connection with any claim or proceeding arising out
of, or relating to, his services for the Company, other than (i) any claim or
proceeding by the Company against the Executive and (ii) any claim or proceeding
by the Executive against the Company (“Losses”). The Company shall advance to
the Executive to the extent permitted by law all Losses incurred by him provided
the Executive undertakes to repay the amount of such advances if it shall
ultimately be determined that he is not entitled to be indemnified against such
Losses.


16)NOTICES: Any notice required or permitted to be given pursuant to the
provisions of this shall be sufficient if in writing, and if personally
delivered to the party to be notified or if sent by registered or certified mail
to said party at the following addresses:


If to the Company:         Bovie Medical Corporation
5115 Ulmerton Road
Clearwater, FL 33760
Attn: J. Robert Saron, President


With a copy to:        Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor
Uniondale, New York 11556
Attn: Adam P. Silvers, Esq.


If to the Executive:         Charles Goodwin
8644 Grady Court
Breinigsville, PA 18031
17)SEVERABILITY: In the event any portion of this Agreement is held to be
invalid or unenforceable, the invalid or unenforceable portion or provision
shall not affect any other provision hereof and this Agreement shall be
construed and enforced as if the invalid provision had not been included.


18)BINDING EFFECT: This Agreement shall inure to the benefit of and shall be
binding upon the Company and upon any person, firm or corporation with which the
Company may be merged or consolidated or which may acquire all or substantially
all of the Company's assets through sale, lease, liquidation or otherwise.
Except as otherwise specifically provided herein, the rights and benefits of
Executive are personal to him and no such rights or benefits shall be subject to
assignment or transfer by Executive.


19)GOVERNING LAW: This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York, without regard to its
conflict of laws provisions. Any legal proceeding arising out of or relating to
this Agreement will be instituted in a state or federal court in the State of
New York, and the Executive and the Company hereby consent to the personal and
exclusive jurisdiction of such court(s) and hereby waive any objection(s) that
they may have to





--------------------------------------------------------------------------------




personal jurisdiction, the laying of venue of any such proceeding and any claim
or defense of inconvenient forum.


20)ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
parties and supersedes and replaces any prior agreement; and there are no other
agreements between the parties with respect to the subject matter contained
herein except as set forth herein.


21)AMENDMENT AND MODIFICATION: All terms, conditions and provisions of this
Agreement shall remain in full force and effect unless modified, changed,
altered or amended, in writing, executed by both parties.


22)NON-WAIVER. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach.


23)SECTION 280G. Notwithstanding anything in this Agreement to the contrary, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a Change
of Control or the termination of Executive’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would not be deductible (in whole or part) by the Company as a result of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), then, to the
extent necessary to make such portion of the Total Payments deductible (and
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in any such other plan, arrangement or agreement),
the portion of the Total Payments that do not constitute deferred compensation
within the meaning of Section 409A of the Code shall first be reduced (if
necessary, to zero), and all other Total Payments shall thereafter be reduced
(if necessary, to zero), with cash payments being reduced before non-cash
payments, and payments to be paid last being reduced first; provided, however,
that such reduction shall only be made if the amount of such Total Payments, as
so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to the
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state and local income taxes on such Total Payments and
the amount of the excise tax imposed under Section 4999 of the Code on such
unreduced Total Payments). It is possible that, after the determinations and
selections made pursuant to this Section 23, the Executive will receive Total
Payments that are, in the aggregate, either more or less than the amount
properly determined under this Section 23 (hereafter referred to as an “Excess
Payment” or “Underpayment”, as applicable). If it is established, pursuant to a
final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved, that an Excess Payment has been
made, then Executive shall promptly repay the Excess Payment to the Company,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of Executive’s receipt of
such Excess Payment until the date of such repayment. In the event that it is
determined by a court or by the accounting firm which was, immediately prior to
the Change in Control, the Company's independent auditor, upon request of either
party, that an Underpayment has occurred, the Company shall promptly pay an
amount equal to the Underpayment to Executive (but in any event within ten (10)
days of such





--------------------------------------------------------------------------------




determination), together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Executive had the
provisions of this Section 23 not been applied until the date of payment.


24)SECTION 409A. This Agreement is intended to comply with or be exempt from
Section 409A of the Code and will be interpreted, administered and operated in a
manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of the Executive’s separation from service with the
Company he is a “specified employee” as defined in Section 409A of the Code (and
the regulations thereunder) and any payments or benefits otherwise payable
hereunder as a result of such separation from service are subject to Section
409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until the date that is
six months following the Executive’s separation from service with the Company
(or the earliest date as is permitted under Section 409A of the Code), and the
Company will pay any such delayed amounts in a lump sum at such time. If any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the sole discretion of the Company. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any provision in this Agreement providing for any right of
offset or set-off by the Company shall not permit any offset or set-off against
payments of “non-qualified deferred compensation” for purposes of Section 409A
of the Code or other amounts or payments to the extent that such offset or
set-off would result in any violation of Section 409A or adverse tax
consequences to the Executive under Section 409A.


25)SURVIVAL. This Agreement will survive the cessation of the Executive’s
employment to the extent necessary to fulfill the purposes and intent of this
Agreement.


26)CAPTIONS. Captions of the sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.


27)WAIVER OF JURY TRIAL. Executive hereby irrevocably agrees to waive his right
to a jury trial of any claim or cause of action based upon or arising out of
this Agreement or any dealings





--------------------------------------------------------------------------------




between the parties relating to this Agreement and the relationships thereby
established. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this Agreement, including employment law claims, contract claims, tort
claims, breach of duty claims, and all other statutory and common law claims.
This waiver shall apply to any subsequent amendments, renewals, supplements or
modifications of this Agreement.


28)COUNTERPARTS. This Agreement may be executed electronically, by email or
facsimile, and in counterparts, and shall be fully binding and enforceable upon
the parties when so executed.


BOVIE MEDICAL CORPORATION


________________________________        Date: ____________________________
By: J. Robert Saron
Title: President


BY SIGNING IN THE SPACE PROVIDED, EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS
FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT AS OF THE
DATE SET FORTH BELOW.




_______________________________        Date: ____________________________
CHARLES D. GOODWIN II

















